                        APPENDIX LCvR/LCrR 83.2.B-AFFIDAVITS

                        IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LI LIU, Individually and on behalf of all other employees
similarly situated,
                                        Plaintiff,

                          - against -
                                                                    Case No. 2:19-cv-1179
SICHUAN GOURMET II, LLC d/b/a SICHUAN
GOURMET, WEIXIANG YOU, YONGPENG XIA,
ZHONG ZHUANG
                                        Defendants.



                       AFFIDAVIT OF JIAN HANG IN SUPPORT OF

                         MOTION FOR ADMISSION PRO HAC VICE

       I, Jian Hang, Esq., make this affidavit in support of the motion for my admission to appear

and practice in this Court in the above-captioned matter as counsel pro hac vice for Plaintiff, LI

LIU, Individually and on behalf of all other employees similarly situated in the above-captioned matter

pursuant to LCvR 83.2 and LCvR 83.3, LCrR 83.2 and this Court's Standing Order Regarding Pro

Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       I, Jian Hang, being duly sworn, do hereby depose and say as follows:

       1.      I am a Principal Attorney of the law firm Hang & Associates, PLLC.

       2.      My business address is 136-20 38th Avenue, Suite 10G, Flushing, NY 11354.

       3.      I am a member in good standing of the bars of the State of New York and

       Pennsylvania as well the U.S. Eastern District Court of New York, U.S. Northern District

       Court of New York, U.S. Southern District Court of New York, U.S. Western District of
New York, U.S. Eastern District Court of Pennsylvania, U.S. Middle District of

Pennsylvania, U.S. District of Columbia, U.S. Court of Appeals for the D.C. Circuit, U.S.

Bankruptcy Court for D.C. and U.S. District of Connecticut.

4.     My New York Bar identification number is 4333654, and my Pennsylvania Bar

identification number is 319709.

5.     A current certificate of good standing from United States District Court for

Eastern District of New York is attached to this Affidavit as Exhibit A.

6.     I attest that I am a registered user of ECF in the United States District Court for

the Western District of Pennsylvania.

7.     I attest that I have read, know and understand the Local Rules of Court for the

United States District Court for the Western District of Pennsylvania.

8.     Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.



I certify and attest that the foregoing statement made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.



Dated: September 16, 2019                                     /s/ Jian Hang________
                                                             Jian Hang, Esq.
